1

2

3                                        UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                      ***

6
      UNITED STATES OF AMERICA,
7
                            Plaintiff,
8                                                        2:17-cr-00176-JAD-VCF
      vs.                                                ORDER
9     ROBERT FOLSOM,
10                          Defendant.

11

12          Before the court is United States of America v. Robert Folsom, case no. 2:17-cr-00176-JAD-VCF.
13          The court received a letter from Warden Heriberto H. Tellez dated September 6, 2019.
14          Accordingly,
15          IT IS HEREBY ORDERED that a status hearing is scheduled for 11:00 AM, September 20, 2019,
16   in Courtroom 3D.
17          The Clerk of Court is directed to file the attached letter from Warden Heriberto H. Tellez under
18   seal and email a copy of the letter to counsel.
19

20          DATED this 16th day of September, 2019.
                                                               _________________________
21
                                                               CAM FERENBACH
22
                                                               UNITED STATES MAGISTRATE JUDGE

23

24

25
